DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 8/20/21 have been received. Claim 2 has been amended. Claim 3 has been cancelled. Claims 13 and 14 are new.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Sago et al. (US 2017/0279101) on claims 1, 2, and 4-10 is/are withdrawn because the Applicant amended the claims and Applicant’s arguments presented during the interview held on August 12, 2021 have been fully considered and are persuasive.
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Sago et al. (US 2017/0279101)  in view of Xu et al. (US 2018/0166741) on claims 11, and 12 is/are withdrawn because Applicant’s arguments presented during the interview held on August 12, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
5.	Claims 1-2, and 4-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to an all-solid-state battery comprising a positive electrode active material layer containing a positive electrode active material; a negative electrode active material layer containing a negative electrode active material; and a solid electrolyte layer containing a solid electrolyte and a porous polyimide film which holds the solid electrolyte, wherein the 
	The prior art to Sago et al. (US 2017/0279101)  discloses an all-solid-state battery comprising a positive electrode active material layer containing a positive electrode active material; a negative electrode active material layer containing a negative electrode active material; and a solid electrolyte layer containing a solid electrolyte and a porous polyimide film which holds the solid electrolyte, wherein the porous polyimide film has (i) pores with a spherical shape, and wherein the pores have a pore diameter of 0.1 µm or more and 10 µm or less, and a number of the pores having a ratio (long diameter/short diameter) of long diameter to short diameter of 5 or more is 20% or less but does not disclose, teach or render obvious (ii) a void ratio of 60% or more and 80% or less.
 7.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 2 is directed to an all-solid-state battery comprising a positive electrode active material layer containing a positive electrode active material; a negative electrode active material layer containing a negative electrode active material; and a solid electrolyte layer containing a solid electrolyte and a porous polyimide film which holds the solid electrolyte, wherein the porous polyimide film (i) has pores with a spherical shape, (ii) has a void ratio of 60% or more and 80% or less, and (iii) holds the solid electrolyte filled in the pores at a filling rate of 55% or more, and wherein a number of the pores having a ratio (long diameter/short diameter) of long diameter to short diameter of 5 or more is 20% or less.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724